                     Case 20-10755-BLS        Doc 84      Filed 04/20/20      Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :      Chapter 11
                                                          :
Ravn Air Group, Inc., et al.                              :      Case No. 20-10755 (BLS)
                                                          :
                                                          :      Jointly Administered
                                                          :      NOTICE OF APPOINTMENT OF
          Debtors.                                        :      COMMITTEE OF UNSECURED
----------------------------------                        :      CREDITORS



       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Crowley Fuels, LLC., Attn: Courtney A. McCormick, 201 Artic Slope Avenue, Anchorage,
                   AK, 99518, Phone: 904-727-2629; Fax: 206-332-8329; E-mail:
                   Courtney.mccormick@crowley.com

2.                 STS Repair and Modification, LLC, Attn: Michael C. Sommers, 2000 NE Jensen Beach
                   Blvd., Jensen Beach, FL, 34957, Phone: 772-323-0375 ext. 8834; E-mail:
                   mike.sommers@stsaviationgroup.com

3.                 Petro Star Inc., Attn: Ryan Muspratt, CFO & Angela Speight, COO, 3900 C Street, Suite
                   802, Anchorage, AK, 99503, Phone: 907-602-4213; E-mail: rmuspratt@petrostar.com

4.                 Frosty Fuels, LLC, Attn: George Pollock, 4000 Old Seward Highway, Anchorage, AK,
                   99503, Phone: 907-562-5444; E-mail: gpollock@aleutenterprise.com

5.                 Airport Enterprises, LLC, Attn: J. Peter Gross, P.O. Box 7276, Kalispell, MT, 59904,
                   Phone: 406-270-0910, E-mail: airportenterprises@gmail.com




                                                  ANDREW R. VARA
                                                  United States Trustee, Region 3


                                                  /s/ Timothy Fox for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: April 20, 2020

Attorney assigned to this Case: Timothy Fox, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Victoria Guilfoyle, Esq., Phone: 302-425-6400; Fax: 302-425-6464
